Citation Nr: 1535529	
Decision Date: 08/19/15    Archive Date: 08/31/15

DOCKET NO.  06-00 101A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Whether a December 2005 Board decision denying service connection for cause of death should be revised or reversed due to clear and unmistakable error (CUE).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel


INTRODUCTION

The Veteran had recognized guerilla service from May 1, 1945 to October 16, 1945, and was under a PA status from October 17, 1945 to May 10, 1946.  He died in November 1998.  The appellant is the Veteran's surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) as an original action on the motion of the appellant, alleging clear and unmistakable error in a December 29, 2005 Board decision.  The decision denied service connection for cause of the Veteran's death.


FINDING OF FACT

The December 29, 2005 Board decision denying service connection for cause of death was consistent with and reasonably supported by the evidence then of record and the existing legal authority, and it did not contain undebatable error that would have manifestly changed the outcome of that determination.


CONCLUSION OF LAW

The December 29, 2005 Board decision denying service connection for cause of death does not contain clear and unmistakable error.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.105 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board notes that the notification and duty to assist provisions of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5106, 5107, 5126) are not applicable to claims of clear and unmistakable error in prior Board decisions.  38 C.F.R. § 20.1411(c), (d); Livesay v. Principi, 15 Vet. App. 165 (2001).  Accordingly, no further action is necessary for compliance with the VCAA.

A final Board decision may be revised or reversed on the grounds of CUE by the Board on its own motion or upon request of a moving party at any time after the decision is made.  38 U.S.C.A. §§ 5109A(a), 7111(a) and (c). 

CUE is defined as the kind of error of fact or law that, when called to the attention of later reviewers, compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Generally, either the correct facts, as they were known at the time, were not before the Board, or the statutory and regulatory provisions extant at the time were incorrectly applied.  38 C.F.R. § 20.1403(a).  A review for CUE in a prior Board decision must be based on the record and the law as it existed when that decision was made.  38 C.F.R. § 20.1403(b).  To warrant revision of a Board decision on the grounds of CUE, there must have been an error in the Board's adjudication of the appeal which, had it not been made, would have manifestly changed the outcome.  If it is not absolutely clear that a different result would have ensued, the error complained of cannot be clear and unmistakable.  38 C.F.R. § 20.1403(c).

CUE does not include a disagreement as to how the facts were weighed or evaluated.  38 C.F.R. § 20.1403(d); Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).

The Court has propounded a three-pronged test to determine whether clear and unmistakable error is present in a prior final determination: (1) [E]ither the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at that time were incorrectly applied, (2) the error must be "undebatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made," and (3) a determination that there was clear and unmistakable error must be based on the record and law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc). 

The appellant argued that the Board, in its December 29, 2005 decision, failed to assign sufficient probative weight to a January 1999 joint affidavit of two of the Veteran's friends indicating that the Veteran incurred diseases while in service that led to his death from severe hypertension and tuberculosis and to the appellant's statements as to the Veteran's symptoms after service and her opinion that his cause of death was related to his service.

However, the Board expressly considered the January 1999 affidavit and the appellant's statements, but determined that the question of the etiology of the cause of the Veteran's death required medical expertise.  The Board stated that as neither the appellant not the Veteran's friends have been shown to be medical experts, they are not qualified to express and opinion regarding medical causation of the conditions that led to the Veteran's death.  The Board further found that the statements were inconsistent with medical evidence of record, which the Board found to be more probative.

The Veteran's assertions that the evidence should have been weighed or evaluated differently do not amount to CUE.

In light of the foregoing, the Board concludes that there was no CUE in the December 29, 2005 decision based on the appellant's allegations.  There was no error in the decision which would have manifestly changed the outcome.  There was also no rare kind of error, to which reasonable minds could not differ, that would have led to a result manifestly different but for the error.  See 38 C.F.R. § 20.1403.

Thus, the evidence does not support a finding that the December 2005 Board determination was clearly and unmistakably erroneous in denying service connection for cause of death.


ORDER

The December 29, 2005 Board decision denying service connection for cause of death is denied was not clearly and unmistakably erroneous.  The appeal is denied.



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


